 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   RICHARD SZABO,                          )   No. 8:18-cv-00572-DSF (JDE)
                                             )
13                                           )
                        Plaintiff,           )   ORDER ACCEPTING REPORT
14                                           )
                   v.                        )   AND RECOMMENDATION OF
15                                           )   UNITED STATES MAGISTRATE
     NANCY A. BERRYHILL, Acting              )
                                             )
                                                 JUDGE
16   Commissioner of Social Security,
                                             )
                                             )
17                      Defendant.           )
                                             )
18                                           )
                                             )
19                                           )
20
21         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
22   Joint Stipulation of the parties, the records on file, and the Report and
23   Recommendation of the assigned United States Magistrate Judge. No party
24   has filed any timely written objection to the Report and Recommendation. The
25   Court accepts the findings and recommendation of the Magistrate Judge.
26   ///
27   ///
28
 1         IT IS THEREFORE ORDERED that Judgment be entered affirming
 2   the decision of the Commissioner of Social Security and dismissing this matter
 3   with prejudice.
 4
 5   DATED: April 4, 2019
 6
                                         Honorable Dale S. Fischer
 7                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
